       Case 1:11-cv-01590-LTS-HBP Document 701 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNIVERSITAS EDUCATION LLC,
                                                                      No. 11 CV 1590-LTS
                                   Plaintiff,

                 -against-

NOVA GROUP, INC., et al.,

                                    Defendants.
-------------------------------------------------------x

-------------------------------------------------------x
NOVA GROUP, INC.,
                                                                      No. 11 CV 8726-LTS
                                   Plaintiff,

                 -against-

UNIVERSITAS EDUCATION LLC, et al.,

                                    Defendants.
-------------------------------------------------------x

                                                           ORDER

                The Court has received Daniel Carpenter’s motion to vacate (Docket Entry No.
700 in 11-CV-1590; Docket Entry No. 424 in 11-CV-8726). The papers do not include a
certification pursuant to Paragraph A.2.b. of the Individual Practices Rules of the undersigned.
That Rule provides:

b.      Informal efforts to resolve issues required.

        (i)      Pre-motion communications.

                 (A) In civil cases, prior to making a motion of any type, and prior to requesting a
                 conference on any discovery issues, the parties must use their best efforts to
                 resolve informally the matters in controversy. Such efforts must include, but need
                 not be limited to, an exchange of letters outlining their respective legal and factual
                 positions on the matters and at least one telephonic or in-person discussion of the
                 matters.

                 (B) If a motion pursuant to Fed. R. Civ. P. 12(b)(6) or 12(c) is contemplated, the
                 plaintiff or counterclaimant must indicate whether it wishes to amend the subject
                 pleading prior to motion practice, and the parties must consider in good faith a
                 stipulation permitting such amendment.


UNIVERSITAS - A2B TERM ORD 3.1.21.DOCX                     VERSION MARCH 1, 2021                      1
      Case 1:11-cv-01590-LTS-HBP Document 701 Filed 03/01/21 Page 2 of 2




       (ii)    Certification in notice of motion. If a motion or a discovery conference request
               remains necessary, the notice of motion or written discovery conference request
               must include a separate paragraph certifying in clear terms that the movant or
               requesting party has used its best efforts to resolve informally the matters raised
               in its submission. If the motion is one pursuant to Fed. R. Civ. P. 12(b)(6) or
               12(c), the certification must also state whether the challenged pleading has been
               amended in response to the arguments raised in the motion.

The Court finds that such prior communication is often useful in facilitating settlement,
consensual resolution of the subject matter of the motion or, at a minimum, narrowing of issues
presented for decision by the Court. It is hereby

              ORDERED, that the above-referenced motions (docket entry nos. 700 in 11-CV-
1590, and 424 in 11-CV-8726) are hereby TERMINATED for purposes of the Court's docket,
without prejudice to reinstatement upon application, upon notice to adverse parties and
accompanied by the requisite certification; it is further

                ORDERED, that no response to the motions is required unless a reinstatement
application is granted, in which case the time to respond of any adverse party will be calculated
from the date of service of the order of reinstatement and in accordance with Local Civil Rule
6.1 of the United States District Court for the Southern District of New York.

                Furthermore, the Court directs the parties’ attention to S.D.N.Y. Local Civil Rules
6.1(b), 7.2, and 12.1.

             The Clerk of Court is respectfully directed to enter a copy of this order in 11-CV-
1590 and 11-CV-8726.

       SO ORDERED.

Dated: New York, New York
       March 1, 2021



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




UNIVERSITAS - A2B TERM ORD 3.1.21.DOCX           VERSION MARCH 1, 2021                               2
